NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            NOV 21 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10648

               Plaintiff - Appellee,             D.C. No. 4:12-cr-01675-CKJ-
                                                 BPV-2
  v.

HENRRY VALDEZ,                                   MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted August 18, 2014**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

       Henrry Valdez appeals from the district court’s judgment and challenges his

108-month sentence for conspiracy to possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 846 and 21 U.S.C. § 841(a)(1),

(b)(1)(A)(viii). Pursuant to Anders v. California, 386 U.S. 738 (1967), Valdez’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Valdez the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      In his written plea agreement, Valdez waived his right to appeal his

conviction and sentence. Because the district court did not discuss Valdez’s

waiver of his right to appeal his sentence during the change of plea hearing,

however, we decline to enforce that waiver. See United States v.

Arellano–Gallegos, 387 F.3d 794, 796-97 (9th Cir. 2004). Our independent review

of the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), discloses no

arguable grounds for relief. Accordingly, we affirm the sentence.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.